Order reversed upon the law, with ten dollars costs and disbursements,'and motion to dismiss complaint granted, with ten dollars costs, with leave to plaintiff, within ten days, to serve an amended complaint upon payment of costs. The complaint does not state facts sufficient to cdestitute a cause of action. To enable plaintiff to bring an action of this character, that is, a representative action, she must show that she is a stockholder at the time the action is instituted. (Hanna v. Lyon, 179 N. Y. 107, 110.) The complaint contains no allegation of present stock ownership. Kelly, P. J., Jaycox, Manning and Young, JJ., concur; Kapper, J., not voting.